NOT FOR PUBLICATION WITHOUT THE
                APPROVAL OF THE APPELLATE DIVISION

                                      SUPERIOR COURT OF NEW JERSEY
                                      APPELLATE DIVISION
                                      DOCKET NO. A-1562-14T3

VICTOR ROSARIO, NILDA
MALDONADO, NOEMI FLORES
and JOSE FLORES,                        APPROVED FOR PUBLICATION
     Plaintiffs-Appellants,
                                            January 12, 2016
v.
                                            APPELLATE DIVISION

MARCO CONSTRUCTION AND
MANAGEMENT INC. a/k/a MARCO
CONSTRUCTION, WILLIAM MUSEY,
and DOMINIC ANTONINI,
BALSLEY/LOSCO1 REAL ESTATE,

      Defendants,

and

THE ESTATE OF STEPHAN MUSEY,

       Defendant-Respondent.
____________________________________

          Argued December 7, 2015 – Decided January 12, 2016

          Before Judges Lihotz, Fasciale and Nugent.

          On appeal from Superior Court of New Jersey,
          Law Division, Cumberland County, Docket No.
          L-0057-08.

          Louis   Giansante   argued  the   cause   for
          appellants (Giansante & Associates, L.L.C.,
          attorneys; Mr. Giansante, on the briefs).

          Mitchell   H.   Kizner   argued   the   cause   for

1
    Although "Balsley" is spelled inconsistently in the record,
we adopt the judge's spelling.
          respondent Jeannette Haynes, Executrix of
          the   Estate  of   Stephan  Musey   (Flaster/
          Greenberg, P.C., attorneys; Mr. Kizner and
          Douglas S. Stanger, on the joint brief).

          Gruccio, Pepper, DeSanto & Ruth, P.A.,
          attorneys for respondents Richard Goldstine
          and Marilyn Goldstine (Walter F. Gavigan, on
          the joint brief).

    The opinion of the court was delivered by

FASCIALE, J.A.D.

    Victor Rosario, Nilda Maldonado, and Jose and Noemi Flores

(collectively plaintiffs) appeal from a March 11, 2014 order

denying their motion to file a fourth amended complaint against

Jeannette Haynes, in her individual capacity and as executrix of

defendant the Estate of Stephan Musey (the Estate), Richard and

Marilyn   Goldstine,2      and    William    Musey,    Jr.   (the   grandson),

alleging violations under the Uniform Fraudulent Transfer Act

(the Act), N.J.S.A. 25:2-20 to -34.

    Plaintiffs       purchased      two     houses    constructed    on     land

originally   owned    by    Musey,     which    was    contaminated.        They

instituted   this     action      against    various    defendants     seeking

damages to remediate the resultant environmental contamination.

The asserted violations under the Act pertain to two alleged

fraudulent   transfers       of    a   residence      originally    owned     by


2
     Although "Goldstine" is also spelled "Goldstein" in the
record, we adopt the judge's spelling.



                                       2                               A-1562-14T3
defendant     Stephan   Musey,        located      on    Geissinger       Avenue    (the

Geissinger property).

     In     2006,   Musey      sold    the       Geissinger        property    to    his

daughter, Haynes, for $1 (the 2006 transfer), and retained a

life estate for himself until his death in June 2008.                         In 2012,

Haynes, after holding title for approximately six years, sold

the Geissinger property to the Goldstines (the 2012 transfer),

who are the in-laws of the grandson.3

     Plaintiffs contended that the transfers were designed to

avoid collection on any potential judgment against the Estate

following Musey's death.         The judge denied plaintiffs' motion to

assert new claims under the Act, finding the new claims time

barred under either the four-year statute of limitations (SOL)

or one-year tolling period contained in N.J.S.A. 25:2-31(a).

     Plaintiffs,        who     have        characterized           the    underlying

environmental dispute as a tort case, urge us to conclude that

the commencement of the SOL under the Act runs from a different

date than in commercial contract transaction cases.                        Plaintiffs

admit that in commercial contract transaction cases, the SOL

under   the   Act   runs      from    the       date    of   the   transfer.        They

maintain, however, that in tort cases, the SOL is triggered once


3
     We adopt the judge's finding at the motion hearing that the
transfer was made in 2012.



                                            3                                  A-1562-14T3
they obtain a judgment.         Haynes and the Goldstines assert that

the SOL under the Act is triggered on the date of the alleged

fraudulent transfer.

    Applying the plain text of N.J.S.A. 25:2-31, we hold that

the commencement of the SOL for claims under the Act in an

underlying tort case is not contingent on obtaining a judgment.

Thus, the SOL for causes of action under N.J.S.A. 25:2-25(a),

regardless      of   whether   the   claimant     has   become   a   judgment

creditor, expires four years from the date the transfer was made

or the obligation was incurred or, if later, one year after the

transfer   or    obligation    was   discovered   by    the   claimant.4     We

decline to draw the distinction requested by plaintiffs that the

commencement of the SOL under the Act runs from a different date

in tort disputes than in commercial contract transaction cases.

We conclude that the proposed claims under the Act are barred

and therefore affirm.

                                     I.

    Musey owned property comprising three separate but adjacent

4
      Although our Supreme Court refers to N.J.S.A. 25:2-31 as a
statute of limitations, Sasco 1997 Ni, LLC v. Zudkewich,
166 N.J. 579, 585 (2001), other courts have characterized it as
a statute of repose because it refers to the extinguishment of
substantive rights and is self-executing, see, e.g., Gibbons v.
First Fid. Bank, N.A. (In re Princeton-New York Investors,
Inc.), 199 B.R. 285, 293 n.4 (Bankr. D.N.J. 1996) (finding
N.J.S.A. 25:2-31 is a statute of repose because it bars the
right to bring the action and not the remedy).



                                       4                             A-1562-14T3
lots located in Vineland (the property).                    Between 1972 and the

1980s, Musey and his son, defendant William Musey (the son),

operated an auto body and repair shop on the property.                       By 2003,

Musey admitted to the New Jersey Department of Environmental

Protection     (NJDEP)   that     the     property        contained    contaminated

soil.    The NJDEP required Musey to remediate the property, which

he never did.

      Without    resolving      the     environmental        issues,     Musey     and

defendant      Marco   Construction           and    Management,      Inc.     (Marco

Construction) entered into a joint venture agreement to build

and sell two residential homes on a portion of the property.

Marco Construction took title to the property, built the houses,

and   listed    them   for    sale     using   defendant      Balsley/Losco       Real

Estate   (Balsley/Losco).            Plaintiffs     then    purchased    the     homes

without knowledge of the environmental problems.                       Soon after,

Musey made the 2006 transfer.

      In January 2008, plaintiffs filed their complaint against

Marco    Construction,       Stephan    Musey,      the   son,   Dominic     Antonini

(owner of Marco Construction), and Balsley/Losco.5                      After Musey


5
    Plaintiffs alleged the following causes of action: violation
of the Consumer Fraud Act (CFA), N.J.S.A. 56:8-1 to -20 (Count
One); breach of contract (Count Two); misrepresentation (Count
Three); negligence (Count Four); equitable fraud (Count Five);
and a violation of the New Jersey Spill Compensation and Control
Act (Spill Act), N.J.S.A. 58:10-23.11 to -23.24 (Count Six).



                                          5                                  A-1562-14T3
passed    away,    plaintiffs    named       the    Estate   as    a   party,       which

defaulted.

     The Estate was probated in July 2008.                      As to the probate

matter, plaintiffs' counsel indicated generally in his merits

brief that plaintiffs "were claimants in the [E]state, however,

their claims were never addressed."                    There is no evidence in

this record plaintiffs contended in the probate matter that the

Geissinger property constituted an asset of the Estate.                         By the

time the Estate was probated, Haynes had title to the Geissinger

property, which had been publicly recorded in the county clerk's

office for approximately one year.

     In    March     2011,    more     than    four     years      after     the    2006

transfer, the son filed an individual petition in bankruptcy.

As   a    result,    this     matter     was        stayed   until     March        2012.

Plaintiffs'       counsel     indicated        in     his    merits     brief       that

plaintiffs    were     "creditors"       in    the     bankruptcy      proceedings.

There is no evidence in this record that plaintiffs questioned

the propriety of the 2006 transfer, or that they argued in the

bankruptcy matter the son played any role in the 2006 transfer.

     In    2012,     Haynes    sold     the    Geissinger         property     to    the

Goldstines for $110,000.             Plaintiffs speculate the Geissinger

property is worth more than the sale price.                       The grandson and

his wife, the Goldstines' daughter, then occupied the Geissinger




                                         6                                    A-1562-14T3
property.      On   December   6,   2013,   the   court   entered   default

judgment against the Estate and awarded plaintiffs $1,843,210.07

on their CFA claim.6

     Plaintiffs then filed their motion for leave to file a

fourth amended complaint, asserting claims under the Act.                  In

February 2014, the judge conducted oral argument and on March

11, 2014, the judge denied the motion, issuing a written opinion

and entering the order under review.7

     The judge concluded the four-year SOL contained in N.J.S.A.

25:2-31(a) barred plaintiffs from bringing a claim under the Act

as to the 2006 transfer.        The judge also addressed whether the

one-year tolling period contained in N.J.S.A. 25:2-31(a) saved

plaintiffs' claim as to the 2006 transfer.          He found, based on a

letter from plaintiffs' counsel, plaintiffs knew about the 2006

transfer in May 2012.     As a result, the judge concluded that the

one-year tolling period expired in May 2013.              Consequently, he

determined plaintiffs' claim as to the 2006 transfer was time

barred.     The judge did not reach the claim related to the 2012

transfer because barring the 2006 claim broke the chain of title

6
      This amount is comprised of damages in the amount of
$501,942, trebled ($1,505,826) pursuant to the CFA, plus
$337,384.07 for attorneys' fees and costs.
7
    The order denied other relief not the subject of this appeal,
and which our opinion otherwise rendered moot.




                                     7                              A-1562-14T3
and precluded plaintiffs from arguing the Geissinger property

was an asset of the Estate.

     In     2014,   the   judge     conducted        a     bench    trial    as   to    the

remaining defendants.          In September 2014, the judge rendered a

thirty-five page written opinion expressing his findings of fact

and conclusions of law.            On October 16, 2014, the judge entered

a final judgment in plaintiffs' favor against Marco Construction

on Count One (CFA),8 Count Two (breach of contract), Count Three

(misrepresentation),         and   Count       Six   (Spill        Act).9    The     judge

dismissed     Count   Four    (negligence)           and    Count     Five   (equitable

fraud).10    The remaining parties either settled or were dismissed


8
    For the CFA claim, the judge entered a judgment against both
Marco Construction and Dominic Antonini individually.   Judgment
as to Counts Two, Three, and Six was rendered solely against
Marco Construction.
9
    As to the CFA charges, the judge awarded plaintiffs Victor
Rosario and Nilda Maldonado trebled damages totaling $754,437,
and plaintiffs Jose and Noemi Flores trebled damages amounting
to $730,405.98.   Plaintiffs were also awarded attorneys' fees
totaling $362,461.76 and filing fees and costs totaling
$12,814.13.   As to the breach of contract claims, the court
awarded Rosario and Maldonado $251,479 and Jose and Noemi Flores
$243,468.66. As to misrepresentation, the court awarded Rosario
and Maldonado $251,479 and Jose and Noemi Flores $243,468.66.
The court awarded Rosario and Maldonado and Jose and Noemi
Flores $35,000 for loss of quiet enjoyment. As to the Spill Act
claims, the court ordered that plaintiffs were entitled to full
contribution for any future cleanup and remediation costs that
should arise.
10
     These claims were alleged against both Marco Construction
and Dominic Antonini.



                                           8                                      A-1562-14T3
from the case and have not participated in this appeal.

                                       II.

      On appeal, plaintiffs argue that (1) the commencement of

the   SOL    for   their   claims      under   the     Act    was    triggered    by

obtaining final judgment on October 16, 2014; (2) their claims

under   the    Act     should   have    been       tolled    under   the   adverse

domination rule; (3) the remedies under the Act are "cumulative

not exclusive" and are therefore "not [i]ntended to [d]isplace

[c]ommon [l]aw [a]ctions"; and (4) their claims under the Act

relate back to the filing of the complaint in January 2008,

pursuant to Rule 4:9-3.

      The question as to what date triggers the SOL under the Act

is a legal one.        "When deciding a purely legal issue, review is

de novo."     Kaye v. Rosefielde, 223 N.J. 218, 229 (2015) (quoting

Fair Share Hous. Ctr., Inc. v. N.J. State League of Muns., 207
N.J. 489, 493 n.1 (2011)).             Here, the judge properly concluded

that the SOL is triggered by the date of the 2006 transfer.

      Rule 4:9-1 governs motions to amend pleadings.                  Motions for

leave to amend are granted liberally,                  "even if the ultimate

merits of the amendment are uncertain."                Prime Accounting Dep't

v.    Twp.    of     Carney's   Point,       212 N.J. 493,    511   (2013).

Nonetheless,

             [o]ne exception to that rule arises when the
             amendment would be "futile," because "the


                                         9                                 A-1562-14T3
            amended claim will nonetheless fail and,
            hence, allowing the amendment would be a
            useless endeavor."    Notte v. Merchants Mut.
            Ins.   Co.,  185 N.J. 490,  501  (2006).
            "'[C]ourts are free to refuse leave to amend
            when the    newly   asserted claim is not
            sustainable as a matter of law. . . .
            [T]here is no point to permitting the filing
            of an amended pleading when a subsequent
            motion to dismiss must be granted.'"    Ibid.
            (quoting Interchange State Bank v. Rinaldi,
            303 N.J. Super. 239, 256-57 (App. Div.
            1997)).

            [Ibid. (alterations in original).]

We conclude that the proposed amendment asserting claims under

the Act would be futile because the SOL expired.                As a result,

the judge did not err.

                                      A.

    We reject plaintiffs' contention that the commencement of

the SOL under the Act should be analyzed differently in tort and

commercial contract transaction cases.            Specifically, plaintiffs

maintain the SOL under the Act, in tort cases, is triggered only

after   a   party   obtains   final   judgment.       The   premise   of    this

contention,     which   is    indubitably       incorrect,     is    that    the

transfers of the Geissinger property amounted to claims under

the Act only after plaintiffs became judgment creditors in the

underlying tort case.

    Plaintiffs       focus    primarily    on   the   "right    to    payment"

language contained in N.J.S.A. 25:2-21, asserting that in an




                                      10                               A-1562-14T3
underlying tort case, a claimant enjoys that right only after

obtaining a judgment.        To address plaintiffs' assertion, we must

interpret the text of the SOL under the Act.                    Our paramount goal

in   interpreting     a   statute   is    to    ascertain       the      Legislature's

intent, and "generally[] the best indicator of that intent is

the statutory language."        DiProspero v. Penn, 183 N.J. 477, 492

(2005).      When    interpreting    a    statute,        we   give      words     "their

ordinary meaning and significance."              Tumpson v. Farina, 218 N.J.
450, 467 (2014) (quoting DiProspero, supra, 183 N.J. at 492).

      The plain language of N.J.S.A. 25:2-31(a) clearly provides

that the triggering date for calculating the SOL under the Act

is the transfer or the date when the obligation was incurred.

The text of the SOL does not differentiate between tort and

commercial     contract     transaction        cases.          It   is    clear       that

becoming   a   judgment     creditor      is    not   a    precondition          to    the

commencement of the SOL related to underlying tort cases.

           A cause of action with respect to a
           fraudulent transfer or obligation under this
           article is extinguished unless action is
           brought:
                a. Under subsection a. of R.S. 25:2-25,
                within four years after the transfer
                was made or the obligation was incurred
                or, if later, within one year after the
                transfer or obligation was discovered
                by the claimant[.]

                    [N.J.S.A. 25:2-31(a) (emphasis added).]




                                         11                                      A-1562-14T3
       The Act addresses fraudulent transfers, not solely as to

present     creditors,      but   also       as    to    future    creditors      —   i.e.,

creditors whose claims arose after the transfer was made but not

necessarily before judgment in an underlying matter is entered.

N.J.S.A. 25:2-25 states:

              A transfer made or obligation incurred by a
              debtor is fraudulent as to a creditor,
              whether the creditor's claim arose before or
              after   the   transfer  was   made   or  the
              obligation was incurred, if the debtor made
              the transfer or incurred the obligation:

                      a. With actual intent to hinder, delay,
                      or defraud any creditor of the debtor
                      . . . .

       The Act provides precise definitions of the terms used.                             A

"transfer"      is    defined     as    "every          mode,   direct     or   indirect,

absolute or conditional, voluntary or involuntary, of disposing

of or parting with an asset or an interest in an asset, and

includes payment of money, release, lease, and creation of a

lien   or     other    encumbrance."              N.J.S.A.      25:2-22.        For   cases

involving real property, "transfer" has been defined as the date

real    property       is     recorded.            See     N.J.S.A.       25:2-28(a)(1);

Boardwalk Regency Corp. v. Burd, 262 N.J. Super. 162, 165 (App.

Div. 1993).      A "debtor" is defined as "a person who is liable on

a   claim."      N.J.S.A.      25:2-21.           A     "'claim'   means    a    right   to

payment,      whether    or    not     the    right       is    reduced    to   judgment,

liquidated, unliquidated, fixed, contingent, matured, unmatured,



                                             12                                   A-1562-14T3
disputed, undisputed, legal, equitable, secured, or unsecured."

Ibid.     A "creditor" is "a person who has a claim."                 Ibid.

      Importantly, a claim, as that term is defined in the Act,

need not be reduced to a judgment.                  Consequently, a "creditor"

may   include     "the    holder   of    an    unliquidated    tort    claim     or    a

contingent claim."           Ibid.; see also Sasco, supra, 166 N.J. at

487 (stating the clear language of N.J.S.A. 25:2-31 reveals "the

Legislature       concluded     that     the    date     of   judgment    was       not

determinative of the timeliness of claims under the [Act]");

Flood v. Caro Corp., 272 N.J. Super. 398, 405 (App. Div. 1994)

(stating    "[a]ny       creditor,      with   or   without    a   judgment,        may

prosecute a suit" under the Act).

      As a result, the "right to payment" of a claim, referenced

in N.J.S.A. 25:2-21, is not dependent on obtaining a judgment

because the Act refers to claims "whether or not the right is

reduced      to     judgment,        liquidated,         unliquidated,          fixed,

contingent,       matured,    unmatured,       disputed,      undisputed,      legal,

equitable, secured, or unsecured."               Ibid.    Because "'[t]he [Act]

does not prevent a present or future "creditor" from seeking a

remedy prior to judgment[,]'" Sasco, supra, 166 N.J. at 586-87

(quoting Intili v. DiGiorgio, 300 N.J. Super. 652, 659 (Ch. Div.

1997)), it is logical to conclude in all cases that the SOL

provided in N.J.S.A. 25:2-31(a) commences from the date of the




                                          13                                  A-1562-14T3
transfer or the date the transfer is discovered.                       Under the Act,

"[a]ny creditor, with or without a judgment, may prosecute a

suit."    Flood, supra, 272 N.J. Super. at 405.

      Granting plaintiffs' request to use a different triggering

SOL   date    depending   on   the     nature       of   the   claim    —   commercial

contract transaction or tort cases — would require us to rewrite

an enactment of the Legislature or presume that the Legislature

intended something other than what it clearly expressed in the

plain language of the statute.                It is well settled that "[a]

court may neither rewrite a plainly-written enactment of the

Legislature nor presume that the Legislature intended something

other    than    that   expressed      by     way    of    the    plain     language."

O'Connell v. State, 171 N.J. 484, 488 (2002).                         As a result, we

will not do so here.

                                       B.

      Although the plain language of N.J.S.A. 25:2-31 is clear,

the   purpose    and    history   of    the    Act,       as   well    as   New     Jersey

Supreme      Court   precedent,   provide       conclusive        support     for       our

holding.

      New Jersey adopted the Act in 1988 to replace the Uniform

Fraudulent Conveyance Act, which had been in effect since 1919.

Sasco, supra, 166 N.J. at 584.                  "The Act modernizes the law

respecting the rights and remedies of creditors in cases of




                                         14                                       A-1562-14T3
transfers of assets by debtors[,] the design or effect of which

is    to   prevent     or    impede     satisfaction         of     claims    out    of    the

debtor's assets, or to prefer favored claimants."                            Flood, supra,

272 N.J. Super. at 403.

       "The    purpose       of   the   [Act]     is    to   prevent     a    debtor      from

placing       his    or     her    property       beyond       a    creditor's      reach."

Gilchinsky v. Nat'l Westminster Bank N.J., 159 N.J. 463, 475

(1999).       "Underlying the Act is the notion that a debtor cannot

deliberately cheat a creditor by removing his property from the

'jaws of execution.'"              Ibid.     "Fraudulent conveyance claims thus

allow the creditor to undo the wrongful transaction so as to

bring the property within the ambit of collection."                             Ibid.      The

Act    prohibits       any    transfer       intended        "to    hinder,     delay,      or

defraud any creditor of the debtor."                    N.J.S.A. 25:2-25(a).

       The definition of claim contained within N.J.S.A. 25:2-21

is    derived       from    Section     101(4)     of    the       Bankruptcy      Code,   11

U.S.C.A. § 101(4).                7A Uniform Laws Annotated, Business and

Financial Laws (Master ed. 2006) 16.                     "Since the purpose of the

[Uniform      Fraudulent          Transfer    Act]      is     primarily      to    protect

unsecured creditors against transfers and obligations injurious

to their rights, the words 'claim' and 'debt' . . . generally

have reference to an unsecured claim and debt."                          Ibid.      Indeed,

"[u]nder the Bankruptcy Code, the courts have noted that the




                                             15                                     A-1562-14T3
term 'claim' has been defined as broadly as possible."                      Tronox

Inc. v. Kerr McGee Corp. (In re Tronox Inc.), 503 B.R. 239, 309

(Bankr. S.D.N.Y. 2013).            Other courts have adopted this same

principle in cases interpreting their state's Uniform Fraudulent

Transfer Act.        See, e.g., ibid. (referencing the same definition

of   "claim"    in    both   Oklahoma's      and   Utah's    Uniform   Fraudulent

Transfer Act); Skyline Potato Co. v. Tan-O-On Mktg., Inc., 879
F. Supp. 2d 1228, 1262 (D.N.M. 2012) (explaining the "statutory

definition[] for the term . . . claim, along with the manner in

which courts have applied th[at] term[], the potential scope of

persons who can qualify as proper plaintiffs under [New Mexico's

Uniform Fraudulent Transfer Act] is 'the broadest available' one

a legislature could have adopted").

      In Sasco, our Supreme Court held the SOL under the Act

commences      on    the   date   of   transfer,     as     "both   the   explicit

language of and the intent underlying the [Act] demonstrate that

the statute operates without regard to when the creditor obtains

a judgment."         Sasco, supra, 166 N.J. at 587.             The Sasco Court

further noted:

            The explicit language of the [Act] provides
            that the four-year provision runs from the
            date "the transfer was made," N.J.S.A. 25:2-
            31a, and indicates that the Legislature
            concluded that the date of judgment was not
            determinative of the timeliness of claims
            under the [Act].     N.J.S.A. 25:2-21.    We
            cannot ignore that intent.



                                        16                                A-1562-14T3
            [Id. at 588.]

    Other jurisdictions agree with our conclusion the SOL runs

in all cases from the date of transfer, not the judgment.         An

appellate court in Arizona, in Moore v. Browning, 50 P.3d 852,

859-60 (Ariz. Ct. App. 2002), similarly held that the plain

language of the statute compels the conclusion the SOL runs from

the date of the transfer; the court found "no reason to deviate

from the first rule of statutory construction."        Accord Gulf

Ins. Co. v. Clark, 20 P.3d 780, 788 (Mont. 2001); First Sw. Fin.

Servs. v. Pulliam, 912 P.2d 828, 830-31 (N.M. Ct. App. 1996);

Salisbury v. Majesky, 817 N.E.2d 1219, 1221-22 (Ill. App. Ct.

2004), appeal denied by, 829 N.E.2d 794 (Ill. 2005); see also

Levy v. Markal Sales Corp., 724 N.E.2d 1008, 1010 (Ill. App.

Ct.) (stating that "the clear and unambiguous wording of the Act

demonstrates[] the four-year limitation period begins to run on

the date the challenged transfer was made"), appeal denied by,

731 N.E.2d 764 (Ill. 2000).

    We now apply these legal principles to the facts of this

case.   As to the 2006 transfer, it is undisputed the four-year

SOL expired in 2010.        Plaintiffs' counsel admitted before us

plaintiffs knew about the 2006 transfer in May 2012.     Thus, the

one-year tolling provision under N.J.S.A. 25:2-31(a) expired in

May 2013.    Plaintiffs filed their motion for leave to amend in



                                  17                       A-1562-14T3
December 2013.          As a result, the claim related to the 2006

transfer is time barred.

      As to the 2012 transfer, plaintiffs' counsel conceded at

oral argument that if the 2006 transfer was untimely under the

Act, then the purported claim as to the 2012 transfer would be

barred as well.         The claim as to the 2012 transfer, that Haynes

fraudulently transferred property that belonged to the Estate,

is   dependent     on    the    Geissinger        property   being   part     of    the

Estate.     If plaintiffs are barred by the SOL from pursuing the

allegation       that   the    2006    transfer     was   fraudulent,      then    what

Haynes     did   with    the    Geissinger        property   six   years    later    is

irrelevant.       We emphasize that in the probate matter, and even

in the bankruptcy proceedings, plaintiffs did not fully pursue

any argument that the Geissinger property constituted an asset

of   the   Estate,      or    that    the   co-executors     wrongfully      retained

assets     of    the    Estate.        If    plaintiffs      are   precluded       from

challenging       Musey's      transfer      to     Haynes   of    the     Geissinger

property in 2006, then plaintiffs cannot now argue that Haynes,

six years later, fraudulently transferred that property to the

Goldstines.        The practical effect of barring plaintiffs from

raising claims under the Act as to the 2006 transfer means that

by the time of the 2012 transfer, the Geissinger property was

neither Musey's nor the Estate's.




                                            18                               A-1562-14T3
                                       III.

      After reviewing the record and the briefs, we conclude that

plaintiffs' remaining arguments are without sufficient merit to

warrant discussion in a written opinion.               R. 2:11-3(e)(1)(E).

We add the following brief remarks.

      Plaintiffs rely on the non-precedential opinion of Wing v.

Dockstader, 482 F. App'x 361 (10th Cir. 2012).             In that matter,

the   court    concluded     Utah's    Uniform    Fraudulent    Transfer   Act

supported the plaintiff's contention his claims should have been

tolled under the doctrine of adverse domination, a corporate law

equitable tolling doctrine applicable where wrongdoers control

or dominate a corporation and are unlikely to bring claims in

the   name    of   the   corporation    against   themselves.     Plaintiffs

offer no reasonable explanation for how such a doctrine would be

applicable in this setting.

      Affirmed.




                                        19                           A-1562-14T3